This case is restored to the docket and assigned for reargument on Monday, October 9 next,upon all questions involved, including the question whether the offense charged is an extraditable offense under the Treaty of Í889, even if the offense does not constitute a crime under the law of the State of Illinois or under any acts of Congress. The attention of counsel is directed to the interpretation placed upon Article X of the treaty of 1842 by the Secretary of State of the United States, John C. Calhoun, shortly after the ratification of the Treaty (August 7, 1844, January 28, 1845, MSS. Inst. Gr. Br.),and also to the available diplomatic correspondence relating to Article X of the Treaty of 1842 and the Treaty of 1889.